Citation Nr: 1533208	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from September 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to present testimony before a Decision Review Officer in July 2014; however, the Veteran failed to report to the hearing.  As neither the Veteran nor his representative has requested that the hearing be rescheduled, the Board deems the request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

In evaluating this case, the Board has reviewed the Veteran's electronic files on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Audiometric examination corresponds to no greater than a Level I hearing loss for the right ear and a Level II hearing loss for the left ear.  

2. The Veteran has not been shown to have symptoms of bilateral hearing loss that are not contemplated by the rating criteria for that disability.  





CONCLUSIONS OF LAW

1. The criteria for the assignment of a schedular compensable disability rating for bilateral hearing loss are not met.  See 38 U.S.CA. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2014). 

2. The criteria for application of the extraschedular rating provisions for the Veteran's hearing loss disability have not been met and referral to the Director of the Compensation and Pension Service is not warranted. 38 C.F.R. § 3.321(b) (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A letter dated in March 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran of the information and evidence necessary to substantiate his claim for increase for hearing loss and notified him of the information and evidence necessary to establish entitlement to an increased rating.  The March 2007 and an additional May 2008 letter both notified the Veteran of regulations pertinent to the establishment of effective dates and disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also met its duty to assist the Veteran in the development of the claim for increase for bilateral hearing loss.  VA and private treatment records dating since 2003, an April 2008 private audiological evaluation and a June 2010 VA audiology examination been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  With the exception noted below, neither the Veteran nor his representative has identified any outstanding evidence pertaining to the claim for increase, to include any other medical records, that could be obtained to substantiate the claim on appeal.

In the July 2015 appellate brief the Veteran's representative indicated that the Veteran's contention throughout the pendency of the appeal has been that his hearing loss has increased in severity and is no longer adequately evaluated with the noncompensable disability rating presently assigned.  It was also noted that correspondence dated in November 2014 indicates that the Veteran failed to report for VA audiology examination on October 22, 2014.  The representative observed there was no mention as to whether the Veteran was incarcerated at the time of the scheduled examination or whether a phone call to the Veteran was attempted.  The representative asserted that should the Veteran have been incarcerated at that time, he should have been afforded appropriate due process in VA's scheduling of the October 2014 examination. 

The Board concedes that a review of the record indicates that the Veteran has a longstanding history of incarceration, domiciliary and inpatient treatment and more recently, homelessness.  Significantly, however, there is no indication in the record the Veteran is currently or was incarcerated at any time since VA audiology examination was requested in August 2014.  The representatives assertion in this regard appears to be pure speculation.  Indeed, VA treatment records show that the Veteran was located in an apartment obtained through a community housing transition program from January 3 to May 1, 2014.  VA treatment records indicate that the Veteran was staying on the street and with a friend who's contact information he refused to disclose until July 17, 2014, when he was admitted to a VA contracted substance abuse treatment program through the Salvation Army.  VA treatment records indicate that the Veteran was discharged from that program on October 2, 2014.  The Veteran's address at that time appears to be is last known address of record as shown in VA Form 21-22 received in August 2014.  A July 2015 VBMS note states that the Veteran's phone number of record is a non-working number and an additional phone number of record belongs to the Salvation Army.  

The Board also acknowledges that a remark contained in the August 2014 VA audiology examination request shows that the Veteran's address of record at that time differed in the Veterans Benefits Administration's and the Veterans Health Administration's databases.  It contained instruction to verify the Veteran's address for accuracy before mailing an examination notice letter.  The examination notification letter is not associated with the claims file for review.  Significantly, however, the conflicting addresses of record noted in the examination inquiry include the Veteran's most recent address of record as shown in the August 2014 VA Form 21-22 which he has not resided at since October 2, 2014, and an old address of record.  As such, the Board finds that remanding the Veteran's claim for additional development, to include obtainment of a new examination for a determination as to the current severity of the Veteran's bilateral hearing loss, would not serve any useful purpose as the Veteran's current whereabouts is unknown.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  In this regard, the Board highlights that, although efforts will be made to schedule the Veteran for VA examinations in relation to his claim, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

In any event, the Veteran was afforded a VA audiology examination to determine the nature and severity of his bilateral hearing loss disability in June 2010.  In light of the foregoing and for additional reasons described below, the Board finds that the examination is adequate for the purpose of adjudication of the claim for increase.  The examination report reflects that the examiner reviewed the Veteran's reported and/or documented history of his hearing loss disability and conducted an appropriate examination responsive to the relevant rating criteria.  Although the examiner did not fully describe the Veteran's reported functional effects caused by his hearing loss disability, the Veteran's statements of record adequately document the effects of his hearing loss on his daily activates.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  The Board, therefore, concludes that the examination, in combination with the other evidence of record, is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz; and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.

In this case, service connection for sensorineural hearing loss has been in effect since January 1972.  The claim currently on appeal stems from a February 2007 claim for increase.  The Veteran essentially contends that symptoms associated with his bilateral hearing loss present a greater degree of impairment than the initially assigned non-compensable evaluation indicates.

Since February 2006 (one year prior to the date of claim for increase), audiometric testing occurred during June 2007 and April 2008 private audiological evaluations, and during VA audiology examination in June 2010.  

On review, the Board finds that report of the June 2007 audiological evaluation received from the Texas Department of Criminal Justice in February 2012 is not ratable evidence as it lacks any indication that speech discrimination testing was performed.  Thus, the June 2007 audiological evaluation was not conducted in accordance with the requirements set forth in 38 C.F.R. § 4.85.  

Unfortunately the Board also finds that report of the April 2008 private audiological evaluation received from the Texas Department of Criminal Justice in August 2008 is not ratable evidence.  Specifically, while report of the April 2008 private audiological evaluation contains speech discrimination scores which the Veteran has repeatedly indicated were obtained using Maryland CNC speech discrimination testing, report of the private audiological evaluation does not indicate whether the Veteran's speech discrimination scores at that time were obtained using the Maryland CNC test.  The Board acknowledges that in cases such as this where it is unclear whether scores on speech discrimination testing were obtained using the Maryland CNC test, that VA must seek clarification as to whether speech discrimination scores were obtained using the Maryland CNC test.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  As noted above, the Veteran's current whereabouts is unknown, thus, VA is unable to contact the Veteran and request that he provide authorization and consent necessary to enable VA to obtain clarification as to whether the Maryland CNC test was used in obtaining speech discrimination scores during the private audiological evaluation in April 2008.  As it remains unclear whether speech discrimination scores obtained during the April 2008 private audiological evaluation were obtained using the Maryland CNC speech discrimination test, audiological findings at that time are not ratable evidence that may be used in support of the claim for increase.  

On VA audiological examination in June 2010, puretone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 30, 30, 50, and 70 in the right ear; and 25, 40, 70, and 80 in the left ear.  Puretone threshold averages were 45 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry on Maryland CNC speech recognition test showed a speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.

Application of the results from the February 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in the better right ear and Level II in the worse left ear, a noncompensable (zero percent) evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2014).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

On review, the ratable audiometric findings on VA examination in June 2010 are reflective of findings consistent with the assignment of a noncompensable evaluation for the Veteran's bilateral hearing loss disability.  Findings on that examination do not show that a higher compensable evaluation is warranted for the Veteran's bilateral hearing loss disability at any time during the claim.

In light of the foregoing, there is no ratable evidence that the Veteran's hearing loss meets the criteria for the assignment of a compensable rating.  In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his hearing loss and any associated functional effects, which will be further discussed below.  The Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., the Veteran experiencing trouble hearing and difficulty communicating with others due difficulty understanding or hearing conversation.  The Board has considered his contentions to the effect that his hearing loss is worse than the criteria associated with a noncompensable evaluation.  The Board finds the Veteran's reports of his decreased hearing to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the record does not reflect that the Veteran is competent to assign specific numerical audiological findings to his hearing impairment.  Moreover, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann, 3 Vet. App. at 345.  Accordingly, the objective audiological findings provided by the VA examiner following audiometric testing have been accorded greater probative weight than the lay contentions of the Veteran.

The current noncompensable evaluation assigned throughout the duration of the claim is reflected by the ratable evidence of record and there is no indication that audiometric findings obtained during the June 2010 VA examination are inadequate.  The probative medical evidence does not show the Veteran's hearing loss has reached the criteria necessary for the assignment of a compensable evaluation at any time during the claim.  See Hart, supra.  Thus, the Veteran's claim for a compensable evaluation for bilateral hearing loss cannot be granted.

Extraschedular Consideration 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports difficulty hearing in the presence and absence of background noise, and that he must face and see the speaker's mouth with whom he is speaking with.  He has indicated that his hearing loss has made it difficult for him to watch TV and accurately understand conversation with others.  The current noncompensable rating under Diagnostic Code 6100 is specific for such symptomatology.  

In particular, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Thus, the functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.  There mere fact that his rating is noncompensable does not render his hearing loss disability outside the nature of disability that is contemplated by the rating schedule.

The Board acknowledges the Veteran's statements of record indicating that he lost two jobs in 2003 due to miscommunications with customers and others at those jobs.  Significantly, however, the Board finds the Veteran's statements in that regard to be not credible.  Indeed, a July 2014 VA HCHV Mental Health triage note documents the Veteran's report that he had not worked in the past 34 years.  As such, the Board finds that the Veteran's reports that he has lost two jobs on account of his hearing loss in 2003 to be entitled to no probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As the preponderance of the evidence is against the claim for increase, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,54-56(1990). 


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.





REMAND

The evidence of record appears to be incomplete with respect to the Veteran's claim for service connection for hepatitis C.  The Veteran essentially contends that he contracted the virus during inoculation via the use of an immunization air gun during basic training in September and October 1969.  He asserts that the strongest evidence in support of this contention is that his friend BCD, who he reportedly joined the Marines with on the "Buddy Plan," and who was allegedly in front of him in line while receiving immunizations, died from complications of hepatitis C at the San Antonio VAMC in 1999.  See Veteran's statement received July 13, 2010. 

The Veteran's service treatment records are negative for any complaint, finding, or diagnosis of hepatitis C.  Information contained in the Veteran's service treatment records and in post-service VA and prison treatment records dating since 2003 confirms his exposure to additional known risk factors for contraction of hepatitis C, such as receipt of two "homemade" tattoos prior to service (see report of July 1969 enlistment examination), intravenous drug use starting sometime in the late 1960s or early 1970s, sexual contact with an intravenous drug user (see June 2003 mental health admission note), high-risk sexual activity(see January 1, 2008 prison treatment record), and frequent, extended periods of incarceration since the 1970s.  In the Veteran's hepatitis C risk factors questionnaire received February 2, 2009, and in his statements of record, however, he has either denied one or more of the aforementioned risks for exposure or has indicated that his actions during the risk for exposure essentially eliminated any chance of him contracting hepatitis C.  

The Veteran was afforded a VA examination in June 2010.  The VA examiner provided a thorough and well-reasoned medical nexus opinion that it is less likely than not that the Veteran's hepatitis C is related to any incident of his military, to include immunizations with an air gun as alleged.  Nevertheless, the examiner acknowledged that the date of the Veteran's diagnosis with hepatitis C is unknown.  The Veteran's statements of record and documented in post-service treatment records dating since 2003 and during the examination suggest that he was diagnosed with hepatitis C on a routine screening upon entering a period of incarceration between 1971 (the year in which he was discharged from service) and sometime the 1980s.  

As the date of the Veteran's diagnosis with hepatitis C remains unknown, which is most likely a fact pertinent to determining the likely etiology of his hepatitis C, the Board finds that it is necessary to obtain identified VA treatment records dating prior to 2003, which have not yet been requested or associated with the claims file for review.  Specifically, correspondence received from the Veteran on October 21, 1980, indicates that he was hospitalized on a number of occasions at the Houston VAMC and a VA Health Care facility located in Alexandria, Louisiana since 1976.  As such, all inpatient and outpatient medical and psychiatric treatment records must be obtained from those facilities dating since the Veteran's discharge from service in January 1971.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that VA treatment records are considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain inpatient and outpatient VA medical and psychiatric treatment records and laboratory findings from the Houston VAMC and the Alexandria (Louisiana) VA Healthcare System dating from 1971 to June 2003.  A search of all appropriate records repositories for retired and archived records must be conducted and notation that such a search has been conducted must be noted in any response provided.  All records requests and responses received must be documented in the claims file.  If any records are unavailable or do not exist, obtain certification from the VAMC stating such is the case and the Veteran and his representative should be so advised.  

2. Following completion of the above and any additional development deemed appropriate, to potentially include obtainment of an addendum opinion pertaining to the etiology of the Veteran's hepatitis C based on additional evidence received as a result of this remand, readjudicate the Veteran's claim for service connection for hepatitis C.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


